         CASE 0:20-cr-00129-NEB-HB Doc. 95 Filed 06/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                            Case No. 20-cr-129-1 (NEB/HB)

                        Plaintiff,

 v.                                                               ORDER

 Samuel Elliott Frey,

                        Defendant.



HILDY BOWBEER, United States Magistrate Judge

      This matter is before the undersigned on Samuel Elliott Frey’s Motion for

Competency Hearing [ECF No. 59]. Frey moved for a competency hearing pursuant to

18 U.S.C. § 4241(a) and (b). On October 29, 2020, the Court granted the motion and

ordered that a psychiatric or psychological examination of Frey be conducted, and that a

psychiatric or psychological report be prepared and filed with the Court, pursuant to 18

U.S.C. § 4241(a) and (b) and § 4247(b) and (c). (Order at 1–2 [ECF No. 62].) The Court

advised the parties that upon receipt and review of the report, the Court would decide

whether to schedule a hearing pursuant to 18 U.S.C. § 4241(c) and § 4247(d). (Id. at 2.)

      On June 17, 2021, a Confidential Competency Evaluation Report from Shannon

Garrity, Psy.D., was filed under seal with the Court. [ECF No. 92.] The report does not

provide “reasonable cause to believe that the defendant may presently be suffering from a

mental disease or defect rendering him mentally incompetent to the extent that he is

unable to understand the nature and consequences of the proceedings against him or to
            CASE 0:20-cr-00129-NEB-HB Doc. 95 Filed 06/30/21 Page 2 of 2




assist properly in his defense,” pursuant to 18 U.S.C. § 4241(a). Consequently, on June

23, 2021, the Court ordered Frey to advise the Court in a letter filed on CM/ECF whether

he accepts the findings in the report and agrees the case may proceed or whether he

disagrees with the findings of the report and would like the Court to schedule a

competency hearing. [ECF No. 93.] Frey’s counsel filed a letter on June 29, 2021,

stating that counsel and Frey had reviewed the Confidential Competency Evaluation

Report, accepted the findings of the report, and agree that the case may proceed.



       Therefore, based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.      In accordance with the Confidential Competency Evaluation Report [ECF
               No. 92] and the letter from defense counsel dated June 29, 2021 [ECF No.
               94], the Court determines that Defendant Samuel Elliott Frey is competent
               to understand the nature and consequences of this proceeding and assist in
               his defense, and that the case may proceed to trial.

       2.      When Frey filed his Motion for Competency Hearing on October 29, 2020,
               there was a change of plea hearing scheduled before the Honorable Nancy
               E. Brasel, United States District Judge. [ECF No. 56.] That proceeding
               was canceled, and the parties were advised that a new date would be
               scheduled. [ECF No. 64.] The parties are directed to contact the chambers
               of Judge Brasel to reschedule the change-of-plea hearing or schedule a trial
               date.


Dated: June 30, 2021                      s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                             2
